SMITH, Judge
(concurring specially).
Although I concur with the majority’s conclusion that the foreclosure sale does not comply with the requirements of section 580.08, I write separately because I believe that the sale should be voidable rather than void. The majority acknowledges a line of cases stating that foreclosure sales that fail to comply with statutory requirements for foreclosure sales renders the sales voidable rather than void, see, e.g., Willard, 42 Minn, at 478, 44 N.W. at 985; Clark, 51 Minn, at 447-48, 53 N.W. at 707; Phelps, 89 Minn, at 324, 94 N.W. at 1087, but it ultimately concludes that more recent interpretations of chapter 580 statutes require that noncompliant foreclosure sales are “void absolutely,” see, e.g., Ruiz, 829 N.W.2d at 59. Although Ruiz interprets a different section of chapter 580 than it at issue here, the majority appears to conclude that because the supreme court has interpreted multiple sections of chapter 580 to require strict compliance, see, e.g., Embree, 828 N.W.2d at 144 n. 2; Jackson, 770 N.W.2d at 494, that a similarly uniform approach should be taken to the remedy, making all noncompliant foreclosure sales void rather than merely voidable.
I believe this method neglects primary goal of statutory interpretation and, as a result, it will raise serious practical difficulties for title examiners in Minnesota. The legislature has directed that our primary purpose when interpreting a statute is “to ascertain and effectuate the intention of the legislature.” Minn.Stat. § 645.16 (2012). Although “we will not disregard a statute’s clear language to pursue the spirit of the law,” Lee v. Fresenius Med. Care, Inc., 741 N.W.2d 117, 123 (Minn.2007), the majority’s basis for holding that the sale was void rather than voidable arises from its selections from caselaw interpreting other chapter 580 sections, not from the text of the statutes.
Here, a close examination of chapter 580 and of the relevant cases reveals that the purpose of the legislature is best served by applying differing remedies to differing sections. In Ruiz, the supreme court held that a foreclosure sale was void because it failed to strictly comply with a requirement in section 580.02 that “all assignments of a mortgage be recorded before a party is entitled to make a foreclosure by advertisement.” 829 N.W.2d at 59 (citing Minn.Stat. § 580.02(3)). The “manifest purpose” of this requirement is to protect the integrity of the recorded records of titles, Ofor v. Ocwen Loan Servicing, LLC, 649 F.3d 808, 813 (8th Cir.2011) (interpreting Minn.Stat. § 580.02(3)), so that “a mortgagor has notice and an opportunity to redeem.” Beecroft v. Deutsche Bank Nat’l Trust Co., 798 N.W.2d 78, 83 (Minn.App.2011). Accordingly, failure to comply with the recording requirement at issue in *20Ruiz rendered the sale void, rather than voidable, because completely voiding the sale was necessary to protect the integrity of the title.
Applying the same remedy to violations of section 580.08, however, has the opposite effect. Rather than protecting the integrity of titles, it may render them impossible to determine, as title examiners could no longer rely on title records to provide necessary information. Because the necessary additional records might not be accessible, title examiners may have difficulty certifying that particular titles were free of void transactions. The supreme court recognized this possibility, stating:
The consequences of [a rule that renders void all sales that violate the separate-tracts requirement] would be disastrous. A great many titles would be open to question and doubt. The inquiry whether the land sold consisted in fact of separate and distinct tracts would often be attended with great difficulty. The question would be one of fact, dependent upon evidence dehors the record, and perhaps often doubtful or conflicting. The validity of titles ought not be made dependent upon such extraneous facts.
Willard, 42 Minn, at 479, 44 N.W. at 986.
Because I believe that the supreme court’s practical analysis in Willard is not, in fact, “out of step with the supreme court’s current methods of statutory interpretation,” I would hold that the joint sale of Hunter’s and her son’s homes was not void, but rather that it was voidable.